I114th CONGRESS2d SessionH. R. 5968IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Mr. Knight (for himself, Ms. Meng, and Mr. Curbelo of Florida) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Investment Act of 1958 to increase the amount of leverage made available to small business investment companies.
1.Short titleThis Act may be cited as the Small Business Investment Opportunity Act of 2016. 2.Individual sbic leverage limit increaseSection 303(b)(2)(A)(ii) of the Small Business Investment Act of 1958 (15 U.S.C. 682(b)(2)(A)(ii)) is amended by striking $150,000,000 and inserting $170,000,000.  
